NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                            SEP 03 2015
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                        No. 14-30117

              Plaintiff - Appellee,              D.C. No. 3:12-cr-00021-RRB-1

 v.
                                                 MEMORANDUM*
MICHAEL J. CARROLL, AKA
tobor11313@yahoo.com,

              Defendant - Appellant.


                   Appeal from the United States District Court
                             for the District of Alaska
                 Ralph R. Beistline, Chief District Judge, Presiding

                      Argued and Submitted August 13, 2015
                               Anchorage, Alaska

Before: SCHROEDER, RAWLINSON, and MURGUIA, Circuit Judges.

      A jury found Michael Carroll guilty of one count of advertising child

pornography, in violation of 18 U.S.C. §§ 2251(d)(1)(A), (e), and two counts of

distribution of child pornography, in violation of 18 U.S.C. §§ 2252(a)(2), (b)(1).

The district court sentenced Carroll to a total term of imprisonment of twenty-six


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
years, which included 180 months on the advertising count and 132 months for

each distribution count. Carroll appeals his sentence on all counts. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      1.     Carroll argues that the district court erred by imposing an obstruction

of justice enhancement under U.S.S.G. § 3C1.1 without making explicit findings of

willfulness or materiality. Because Carroll did not object to this enhancement in

the district court, we review for plain error. See United States v. Ayala-Nicanor,

659 F.3d 744, 746–47 (9th Cir. 2011). Under that standard of review, even

assuming that the district court plainly erred, reversal is not warranted because

Carroll’s substantial rights were not affected. See United States v. Teague, 722
F.3d 1187, 1190 (9th Cir. 2013). The maximum offense level under the Guidelines

is 43. See U.S.S.G. Ch. 5, Pt. A. Without the two-point obstruction of justice

enhancement, Carroll’s adjusted total offense level would have been 47, which still

would have been treated as an offense level of 43 under the Guidelines. See id.

cmt. n.2.

      2.     Carroll also argues that his sentence is substantively unreasonable.

The district court did not abuse its discretion in imposing Carroll’s sentence. See

Gall v. United States, 552 U.S. 38, 49–51 (2007). The district court permissibly

based its sentencing decision on the evidence before it, the statements of counsel


                                          2
and Carroll, and the sentencing factors set forth in 18 U.S.C. § 3553(a). Carroll’s

twenty-six year sentence, which is forty-four years below the statutory maximum

and fourteen years below the Government’s recommendation, is substantively

reasonable under the totality of the circumstances. See Gall, 552 U.S. at 49–51.

      AFFIRMED.




                                          3